Per Curiam.

One objection is made to the demandants’ title which is unanswerable. The tenants, or their committees *140for their use, have been in the quiet possession of the demanded premises for more than forty years, claiming and holding the same as their property, adverse to all other claims. It is said, however, that an aggregate corporation cannot commit a disseisin unless the entry be authorized by their deed ; and so, if a corporation be disseised, the entry to revest their estate must be by an authority under seal. This was undoubtedly the ancient doctrine as to corporations ; but a more liberal doctrine has long since prevailed ; 'and as the law now is, corporations may be bound by implication from corporate acts without a vote or deed. Canal Bridge v. Gordon, 1 Pick. 297 ; Episcopal Charitable Society v. Episcopal Church in Dedham, 1 Pick. 372. So trover, or assumpsit, or trespass, will lie against a corporation as against a natural person. Foster v. Essex Bank, 17 Mass. R. 503. So a town or parish may acquire a title by disseisin, by an exclusive adverse occupation, although the occupation was not authorized by any writing under seal. Milton v. First Parish in Milton, 10 Pick. 452.
But the tenants’ title by disseisin, if they had no title under the devise and the act of 1792, is valid according to the an cient doctrine of disseisin. By that act the committee of the Congregational Church and Society were authorized to enter on and occupy the demanded premises for the use of such church and society; and the authority thus derived is equivalent to an authority under the seal of the corporation. The legal estate therefore is either in the committee of the Congregational Church and Society in trust for them, or in the tenants ; and, in either case, the demandants’ title fails.*

 See Thompson v. Catholic Congregational Society in Rehoboth, 5 Pick 463